Title: To Thomas Jefferson from Charles Willson Peale, 24 December 1806
From: Peale, Charles Willson
To: Jefferson, Thomas


                        
                            Dear Sir
                            
                            Museum Decr. 24th. 1806
                        
                        Your favor enclosing Ten Dollars; the payment for the additions to your small Polygraph I have received and
                            that you find it will answer your purpose is a great relief to my mind, I had said that we strove to make it correct, that
                            we could not make it perfectly so, was a mortification to me. I hope it will improve by use; will acquire more freedom,
                            for every joint is closly fitted. Permit me to say, a little addition of length, makes a much better Machine. I am very
                            glad that you find more satisfaction in the drawing of your friend; this well rewards me for my essay in a mode that I
                            have had but little practice in, if I had known Mr. Latrobe was in Phila. I would have asked his aid to make some
                            architectural Shades as a back ground to it. Mr. Lewis is richly entitled to a place amongst the Portraits of the Museum,
                            and I hope he will do me the favor of sitting as soon as he arrives here. It can scarcely be beleived that I should now
                            paint much better than when I was much younger & in constant practice, but my judgement is ripened; I produce a better
                            effect, which is of greater importance than a neat Pensilling, and I have more knowledge of colouring than I had 30 years
                            past. one other reason in proof of the possibility of my improvement, is having the talents of my Son Rembrandt, who is a
                            Philosopher, a Chimest and a persevering young man, and daily Conversing on the art; on the pigments and compounding those
                            of affinity, and finding the best oils &c—with the modes of execution practiced by the best masters, antient as
                            well as Modern, striving thuse to get light, and which I flatter myself will raise my Son to great eminance in his
                            profession, it would be strange if I could not also improve, when it is an object with me to prove that acquirements is
                            attainable at any period of life. I am much obliged to you for your wishes to render my Museum a national establishment,
                            every addition that is made, is done with a view to a permancy, and the order we are persuing will certainly bring it into
                            high estimation with the public. had I known more in the commencement, infinite labour might have been saved, however with
                            diligence it may be put into good arrangement before the time that it can become a public charge. and I beleive it will be
                            easey then to raise it to vast importance, and the donations may equal in value the cost of its annual maintainance. It
                            would be a great gratification to me to see you examining & giving your advice for its improvement.
                        I am Dear Sir with much esteem your friend
                        
                            CW Peale
                            
                        
                    